 TEAMSTERS LOCAL 259 (GLOBE NEWSPAPER CO.) 619Newspaper Chauffeurs, Distributors and Helpers Local Union No. 259, a/w International Broth-erhood of Teamsters, AFLŒCIO and Globe Newspaper Company and Boston Mailers Team-sters Local Union No. 1, a/w International Brotherhood of Teamsters, AFLŒCIO. Case 1ŒCDŒ994 February 16, 1999 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND BRAME The charge in this Section 10(k) proceeding was filed June 1, 1998, by Globe Newspaper Company, the Em-ployer, alleging that Newspaper Chauffeurs, Distribu-tors and Helpers Local Union No. 259, affiliated with International Brotherhood of Teamsters, AFLŒCIO (Lo-cal 259) violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employees it represents rather than to employ-ees represented by Boston Mailers Teamsters Local Union No. 1, affiliated with International Brotherhood of Teamsters, AFLŒCIO (Mailers). The hearing was held June 26 and 29, 1998, before Hearing Officer Jo-seph F. Griffin.     The National Labor Relations Board affirms the hear-ing officer™s rulings, finding them free from prejudicial error.  On the entire record, the Board makes the follow-ing findings.   I.  JURISDICTION The parties stipulated, and we find, that the Employer is a Massachusetts corporation engaged in the operation of a newspaper.  Annually, the Employer has gross reve-nues in excess of $200,000; held membership in and sub-scribed to various interstate news services; published various nationally syndicated features; and advertised nationally sold products.  The parties also stipulated, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Local 259 and Mailers are labor organizations within the meaning of Section 2(5) of the Act.   II.  THE DISPUTE A.  Background and Facts of the Dispute The Employer produces and distributes a daily news-paper, The Boston Globe (Globe).  The Employer also prints and distributes the New England edition of the New York Times (Times) newspaper.  The Employer also distributes, but does not print or produce, approxi-mately 57 other daily, weekly, or monthly publications.  These publications include the Wall Street Journal, In-vestors Business Daily, Financial Times, and the Chris-tian Science Monitor.  They also include a number of smaller publications, many of which are associated with different ethnic groups in the Boston area, referred to as the ﬁforeign products.ﬂ  Collectively, all of these publica-tions are referred to as ﬁnon-Globe products,ﬂ i.e., prod-ucts which are distributed by the Employer but which are not The Boston Globe.  The work of producing and dis-tributing the Globe takes place at two plants, one at Mor-rissey Boulevard in Boston and the other in Billerica, Massachusetts.  The Times New England edition is printed in Billerica.   The pressroom and the mailroom at the Employer™s Morrissey Boulevard plant are located on the second floor.  The delivery department, which is responsible for the distribution of the papers, is located on the first floor.  Once the papers leave the pressroom and enter the mail-room, they are taken by a machine to the stacker, which automatically stacks, turns, and counts the papers into an untied bundle.  Most of the papers leaving the stacker are taken by a conveyor belt to the tie machine, which com-presses and mechanically ties the bundles with a plastic band; from there, the bundles of papers are deposited by a conveyor belt to the tray system, which sends the bun-dles down a spiral chute to the delivery dock on the first floor.  The papers which do not go into the tie machine are taken from the stacker by employees represented by Mailers, placed on skids and brought to a table area within the mailroom.  These employees then make up a number of specialized bundles, including lead bundles,1 Post Office bundles, airport freight bundles, and special order bundles.  Once these specialized bundles have been hand counted and the appropriate labels placed on them, they are carried by conveyor belt to a mail chute leading to the delivery dock.   The bundles which arrive at the delivery dock are stacked according to the truck upon which each is to be loaded by platform workers who are represented by Lo-cal 259.  The drivers, who are also represented by Local 259, then pick up the appropriate stacks from the end of the loading dock and place them on their trucks, along with the bundles which have come through the tray sys-tem.  Each truck may carry papers for multiple destina-tions, with a different number of papers to be delivered to each destination.  During their trips, the drivers are required to take apart bundles of papers, and count and tie odd-sized bundles for delivery points as necessary to provide the correct number of papers at each destination.  The drivers may perform this work directly on the truck, or they may do it at the loading platform. The work in dispute is the work involved in preparing the non-Globe products for distribution, including the offloading of the non-Globe products upon delivery to the Employer™s Morrissey Boulevard facility, and the subsequent sorting and reloading of the non-Globe prod-ucts into the Employer™s trucks for distribution. In No-vember 1993, the Employer began distributing the Inves-tors Business Daily.  During that same year, the Em-                                                           1 A ﬁlead bundleﬂ is prepared for each delivery trip, and each has a label stating how many  newspapers are to be on each trip.    327 NLRB No. 117  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620ployer was purchased by the New York Times Company, 
and discussions began regarding the possibility of the 
Employer printing and distributing the Times New Eng-
land edition.  In mid-January 1997, the Employer began 
distributing the Wall Street Journal and a number of 
other Dow Jones publications.  In February 1997, the 
Employer began to print the Times New England edition 

at its Billerica plant, and to distribute that newspaper as 
well.  The Employer also began to distribute other non-
Globe products, as discussed above.  Prior to that time, 
the non-Globe products, including the Times New Eng-
land edition, had been distributed by a company called 
News Distributors, Inc.  When the Employer began to 
print and distribute the New England edition of the 
Times, News Distributors went out of business.
2 The non-Globe products other than the Times New 
England edition are delivered to the Employer™s Morris-

sey Boulevard facility by truck from non-Globe produc-
tion points in New Jersey, Connecticut, and Massachu-
setts.  The Times New England edition is brought to the 
Morrissey Boulevard facility by shuttle trucks from the 
Billerica plant.    
The disputed work is currently performed by employ-
ees who are represented by Lo
cal 259.  These employees 
work the night shift in the delivery department at the 
Morrissey Boulevard facility, and they are in one of three 
classifications: platform workers, setup drivers, and driv-

ers.   
Generally, there are five to six platform workers each 
night, working from 10:30 p.m. to 6 a.m.  There are three 
setup drivers who work from 1 until 8:30 a.m.  Between 
1 and 3 a.m., the setup drivers perform setup work asso-
ciated with the distribution of the non-Globe products; 
thereafter, they drive their 
respective routes.  There are 
52 drivers who drive route trucks; they work a variety of 
shifts, beginning at 2 and ending at 10:30 a. m.
3  There are 29 drivers who drive relay trucks; they also work a 

number of different shifts, beginning at 11 p.m. and end-

ing at 9 a.m.
4  All drivers, assisted
 by platform workers, 
                                                          
 2 The News Distributors employees who performed the work of dis-
tributing the Times were represented by Local 259, which also repre-
sents the Employer™s delivery department employees.  In 1993, in an-
ticipation of delivering the Times 
New England editio
n and other non-
Globe products in the future, the Employer and Local 259 negotiated 
new contract language which woul
d allow the delivery of non-Globe 
products on the Employer™s trucks.  The Employer and Local 259 also 
negotiated a side letter agreemen
t regarding the Local 259 members 
employed at the time by News Distributors, by which the Employer 
agreed that if News Distributors went out of business, the Employer 

would give preferential hiring rights to the Local 259 members then 
employed by News Distributors.  As a result of this side letter agree-
ment, when News Distributors went out of business in 1997, the Em-

ployer hired a number of Local  259 members who had formerly been 
employed at News Distributors. 
3 Route trucks deliver papers prim
arily to retail outlets within the 
Boston metropolitan area for single copy sale.  
4 Relay trucks deliver papers prim
arily to the Employer™s home de-
livery branch locations. 
perform the work involved in loading their trucks before 
leaving the Employer™s facility.   
The platform workers on th
e night shift break apart, 
count, and sort the delivered bundles of the various non-
Globe products.  The bundles of the Christian Science 
Monitor are delivered at 5 p.m. and are left outside the 
door of the loading dock area until the platform workers 
arrive for their shift.  The counted papers destined for the 
relay trucks are placed directly on the loading platform, 
where they will be matched up for the appropriate trips 
later in the evening.  Those 
destined for route trucks are 
set aside until later in the shift, when other Local 259-
represented employees will br
ing them to sorting tables 
located in the loading dock ar
ea and break them out into 
piles by route number.   
The Investors Business Daily and the Financial Times 
are scheduled to arrive between 10:30 and 11 p.m.  These 

papers are taken from the delivery trucks by Local 259-
represented employees (platform workers or drivers, de-
pending on who is available), and stacked on the outside 
rear platform according to de
stination.  Some of these 
publications are already tied in the appropriate-size bun-
dles for relay delivery, with a top page indicating their 
destination; these particular bundles are not broken 
down, but are left in stacks on the rear platform, to be 
placed in relay trucks for deliv
ery later in the evening.  
The remaining bundles are offloaded from the trucks at 
the rear loading dock, and taken by Local 259-
represented employees to the front loading dock.   
At approximately 11 p.m., the evening™s run of the 
Globe begins arriving at the delivery dock from the mail-

room above.  The drivers an
d the platform workers rep-
resented by Local 259 begin to load the Globe onto the 
route and relay trucks for delivery.  The run of the Globe 
continues throughout the night as the first, second, and 
third editions are printed. 
At 1 a.m., the three setup drivers begin their shifts.  
They take the Investors Business Daily  and the Financial 
Times bundles which are destined for route trucks from 
the front loading dock, break them apart, and place the 
papers into bins, or in stacks on the sorting tables, ac-

cording to route numbers.  There are approximately 57 
wire-and-wood bins located along one wall of the deliv-
ery department, with the bin numbers corresponding to 
route numbers.  Non-Globe pr
oducts for each route are 
placed in the appropriate bin, 
to be loaded later onto the 
route trucks.  Similarly, the sorting tables have route 
numbers designated on them, so the various non-Globe 
products can be stacked according to route numbers. 
Also at approximately 1 a.m., the Times New England 
edition arrives from the Billerica plant.  These papers 

have already been processed by employees represented 
by Mailers in the same way that the Globe is processed 
in the mailroom at the Morrissey Boulevard facility.  
When the truck carrying the Times papers from Billerica 
arrives, it delivers the papers to the rear platform, where 
 TEAMSTERS LOCAL 259 (GLOBE NEWSPAPER  CO.) 621they are unloaded by platform workers and drivers and 
placed directly into waiting relay trucks.   
At approximately 2 a.m., the Dow Jones products (in-
cluding the Wall Street Journal)
 arrive at the rear loading 
dock.  These papers are taken off the truck and brought 
by hand truck to the inside front loading dock by an em-
ployee represented by Local 259.  From the front loading 
dock, they are taken by drivers and platform workers and 
placed in the bins according 
to route numbers.  Also, 
there are approximately five route trucks onto which 
large bundles of the Wall Str
eet Journal are loaded di-
rectly for delivery to retail outlets.   
The publications known as ﬁforeign productsﬂ arrive by 
truck at approximately 2:30 a.m.  This truck pulls directly 
into the inside loading dock area, near the sorting table.  

Local 259-represented employees take the publications off 
the truck, open the bundles, and sort the publications ac-
cording to route number on the sorting tables. Some of the 
bundles contain multiple publications.  Those bundles are 
separated by publication on a separate table and then 
counted out in correct numbers and placed by route num-
ber on the sorting tables, later to be picked up and loaded 
onto the trucks by the drivers. 
Thus, overall the work of receiving and processing the 
various non-Globe products takes approximately 2 to 2-
1/2 noncontinuous hours of a full 7-1/2 hour shift.  The 
work is time sensitive and must be done quickly, so the 
route trucks can leave the facility as quickly as possible 
to ensure timely delivery of the Globe.  If these non-
Globe products are not proce
ssed by the time the route 
trucks leave, they are not delivered. 
By letter dated February 20, 1997, Mailers informed 
the Employer that it believed the Employer had violated 
the jurisdiction provisions of the collective-bargaining 
agreement between them by a
ssigning the work of proc-
essing and sorting the non-Globe products to employees 
who were not represented by Mailers.  Specifically, 
Mailers contended that the sorting tables and bins used in 

the delivery department constituted a ﬁmailroomﬂ as that 
term is used in the jurisdiction section of the parties™ col-
lective-bargaining agreement, and that Mailers-
represented employees should thus be performing the 
disputed work.  Mailers announced its intention to pursue 
a grievance regarding this issue, and later requested arbi-
tration.  Accordingly, a jo
int board hearing was sched-
uled for May 28, 1998. 
The Employer notified Local 259 of the scheduled 
joint board hearing.  By letter dated May 26, 1998, Local 
259 threatened to ﬁstrike, b
oycott and picket the Boston 
Globe to preserve our traditional work jurisdiction and 
compel the performance of 
non-Globe distribution work 
by its members.ﬂ  This letter 
also stated that Local 259 would consider the Employer™s participation in the May 
28 joint board proceeding to be an action that would be 
inconsistent with preserving the current assignment of 

the work, prompting Local 259 to make good on its 
threats.  Thereafter, the Employer requested Local 259 to 

forebear from following through on its threats in order to 
allow the Employer to attend the joint board hearing, and 
in return the Employer assured Local 259 that it would 
take no action at the joint board hearing inconsistent with 
the present work assignment.   
At the joint board hearing, Mailers reiterated its claim 
that its members were entitled to perform the disputed 
work because the sorting table and bins constituted a 
ﬁmailroom,ﬂ and the work performed with those bins and 
sorting tables was mailroom work.  Faced with Mailers™ 
insistence on arbitrating its grievance, and Local 259™s 
threat to take prohibited action against the Employer 
should the Employer take any action inconsistent with 
the present assignment of th
e work, the Employer filed 
an 8(b)(4)(D) charge against Lo
cal 259 with the Board.    
B.  Work in Dispute 
The disputed work consists of the offloading of the 
non-Globe products upon delivery to the Employer™s 
facility at Morrissey Boulevard, Boston, Massachusetts, 
from various production poin
ts in New Jersey, Connecti-
cut, and Massachusetts, and the subsequent sorting and 
reloading of the non-Globe products into the Employer™s 
trucks for distribution by the Employer.   
C.  Contentions of the Parties 
The Employer and Local 259 each assert that there is 
reasonable cause to believe that Section 8(b)(4)(D) has 
been violated and that the dispute is properly before the 
Board for determination.  The Employer and Local 259 
also each contend that the disputed work should be 

awarded to employees represented by Local 259 based 
on the collective-bargaining 
agreements, the Employer™s 
preference and past practice, 
and economy and efficiency 
of operations.  
Mailers contends that it has made no competing claim 
for the work in dispute, and at the hearing moved to 

quash the notice of hearing.  
It asserts that the evidence establishes that it has disclaimed the work in question 
and that its only dispute with the Employer involves a 
question of contract interpretation regarding the meaning 
of the term ﬁmailroom,ﬂ for which it has filed a grievance 

and sought arbitration.  Mailers further asserts that the 
filing of an arguably meritorious grievance does not con-
stitute ﬁcoercionﬂ within the meaning of Section 
8(b)(4)(D).  Mailers then ar
gues that even assuming ar-
guendo that a claim for the wo
rk exists, the Board should 
not award the work in dispute to the employees repre-
sented by Local 259, based on the collective-bargaining 
agreements, the Employer™s 
past practice, and economy 
and efficiency of operations.  Mailers further argues that 
the Employer™s expressed preference in awarding the 
disputed work to employees represented by Local 259 is 
based on fear of unlawful 
economic action and that the 
Board should not consider such a factor in making a de-

termination of dispute. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622D.  Applicability of the Statute 
Before the Board may proceed with a determination of 
a dispute pursuant to Section 10(k) of the Act, it must be 
satisfied that: (1) there are competing claims for the 
work; (2) there is reasonable 
cause to believe that Section 
8(b)(4)(D) has been violated; and (3) that the parties have 

not agreed on a method for the voluntary adjustment of 
the dispute.   
Initially, we find that there are competing claims for 
the disputed work.  In finding no merit to Mailers™ asser-
tion that it has not claimed the disputed work, we rely on 
the gravamen of Mailers™ grievance.  The grievance 
seeks an arbitrator™s interpretation of the term ﬁmail-
room,ﬂ in light of Mailers™ assertion that the sorting ta-
bles and bins in the delivery department used in the dis-

tribution of the non-Globe products constitute a mail-
room, and that the Employer violated the jurisdiction 
provisions of its collective-bargaining agreement with 
Mailers by assigning the work in dispute to Local 259-
represented employees, because that work is performed 
in a ﬁmailroom.ﬂ   We also rely on the fact that at the 
joint board hearing on May 28, 1998, Mailers made a 
claim for the disputed work.  Finally, we rely on the fact 
that Mailers continues to pursue its grievance and arbitra-
tion demand, which we find is inconsistent with any as-
sertion of a disclaimed interest in the work.  
Plumbers 
District Council 16 (L & M Plumbing),
 301 NLRB 1203, 
1204 (1991).  Thus, we find that Mailers has claimed the 
work in dispute.  It is undisputed that Local 259 has also 
claimed the disputed work, as established by its letter 
dated May 26, 1998, in which it threatened to ﬁstrike, 
boycott and picket the [Employer]ﬂ to ensure that the 
Employer continued to assign the work in dispute to the 
employees represented by Local 259. 
There is also reasonable ca
use to believe that Section 
8(b)(4)(D) has been violated.  There is no dispute that, as 

noted above, by letter dated May 26, 1998, Local 259 
threatened economic action ag
ainst the Employer in the 
event of a reassignment of th
e disputed work to employ-
ees represented by Mailers.  We find that this threat is 
sufficient to establish reasonable cause to believe that 

Section 8(b)(4)(D) has been violated.  Further, we reject 
Mailers™ motion to quash the notice of hearing based on 
its argument that the filing of an arguably meritorious 
grievance does not constitute coercion within the mean-
ing of Section 8(b)(4)(D).  The Employer has filed a 
charge against Local 259, not Mailers, and thus whether 
Mailers™ grievance is coercive within the meaning of 
Section 8(b)(4)(D) is not at issue. 
The parties stipulated at 
hearing that there is no agreed-upon method for the voluntary adjustment of the 
dispute.  Thus, we find that there is reasonable cause to 
believe that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no agreed-upon method for 
the voluntary adjustment of the dispute within the mean-
ing of Section 10(k) of the Act.  Accordingly, we find 
that the dispute is properly before the Board for determi-

nation.   
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting),
 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction),
 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute.   
1.  Certifications and coll
ective-bargaining agreements 
The parties have stipulated 
that there are no Board cer-
tifications applicable to the work in dispute.  Each Union 

asserts, however, that its collective-bargaining agreement 

with the Employer entitles employees it represents to the 
disputed work.   
Both Local 259™s and Mail
ers™ collective-bargaining 
agreements with the Employ
er preserve for each union 
jurisdiction over the work that has historically been per-
formed by employees it represents at the Employer™s 
facility.  Mailers-represented employees have not histori-
cally had jurisdiction over work similar to that now in 
dispute, while Local 259-represented employees have 

historically performed such work.   
Article I(a) of the most recent collective-bargaining 
agreement between the Employer and Local 259 provides 
that: 
 [t]he jurisdiction of the Union shall remain unchanged 
and . . . the work now being done by employees cov-
ered by this Agreement  in any part of the buildings of 

the Employer, such as garages, mailing rooms, delivery 
platforms, etc. . . . shall continue to be done by em-
ployees working under the provisions of this Agree-
ment.  
 Article I also specifically provides for ﬁplatform staffingﬂ to 

be done by Local 259-represented employees, in addition to 
the work of driving delivery trucks (art. I(h), (k) (i) and (ii)).  
Historically, as described above, employees represented by 
Local 259 have not been involved in the production process, 
but rather have worked with the distribution of the newspa-
pers after those papers arrive in the delivery department.  As 

contemplated by the collective-bargaining agreement, this 
work has included work done on the loading platform, 
where Local 259-represented employees now perform the 
work required to process the non-Globe products.  More-
over, historically employees represented by Local 259 have 
been responsible for separating bundles of newspapers, and 
recounting and rebundling them to ensure proper delivery.  
This is precisely the same kind of work that Local 259-
 TEAMSTERS LOCAL 259 (GLOBE NEWSPAPER  CO.) 623represented employees are now performing on the loading 
platform with respect to the non-Globe products.    
The jurisdiction section (sec. 9) of Mailers™ most re-
cent collective-bargaining ag
reement with the Employer 
states:  ﬁIt is mutually agreed that the jurisdiction of the 
Union heretofore recognized shall be preserved.ﬂ  The 
clause then describes the work generally performed by 
employees represented by Mailers ﬁwithin the regular 
mailrooms or in any mailing room leased, owned or op-
erated by the employer.ﬂ  As
 described above, the work 
of the employees represented by Mailers historically has 
been a part of the production process, involving the proc-
essing of newspapers in the second-floor mailroom at the 
Morrissey Boulevard facility as they leave the presses, 
before they are sent to the fi
rst-floor delivery department.  
Mailers-represented employees have not historically been 
involved in the distribution process, which begins as the 
papers arrive in the delivery department.   
Thus, we find that the fact
or of collective-bargaining 
agreements favors an award 
of the work to employees 
represented by Local 259. 
2.  Employer preference and past practice 
The Employer has assigned the work in dispute to em-
ployees represented by Local 259.  The Employer prefers 

that the work in dispute continue to be performed by Lo-
cal 259-represented employees, based on past practice, 
economic and efficiency adva
ntages, and the Employer™s 
collective-bargaining agreem
ent with Local 259.  Ac-
cordingly, the factor of Em
ployer preference favors 
awarding the disputed work to employees represented by 

Local 259. 
Regarding the Employer™s past practice, employees 
represented by Local 259 have been performing the dis-
puted work since November 
1993 with respect to the 
Investors Business Daily.  Further, the drivers repre-
sented by Local 259 have historically been responsible 
for breaking apart bundles of newspapers and recounting 
and tying new bundles so the correct number of papers is 

supplied to each stop.  This
 practice has been occurring for at least the last 20 years at the Globe, and constitutes 
the same work as the disput
ed work the drivers are now 
doing to prepare the non-Globe products for delivery.  
Also, Local 259-represented employees have tradition-
ally performed platform work in addition to driving the 
route and relay trucks.  This platform work is part of the 
distribution process, and, again, constitutes the same 
work as the work now in dispute for non-Globe products.  
The employees represented by Mailers, on the other 
hand, have never worked on the loading platforms.  Their 
work is performed in the second-floor mailroom at the 

Morrissey Boulevard plant, and is part of the production 
process rather than the distribution process.
5 Thus, the 
                                                          
                                                                                             
5 In fact, when the Times New Engl
and edition arrives at the Morris-
sey Boulevard plant for distribution, it has already been through the 
factor of Employer past practice favors an award of the 
disputed work to employees represented by Local 259. 
3.  Area and industry practice 
There is no evidence of eith
er area or industry practice on this record.  Accordingly, we find that this factor fa-
vors neither group of employees.   
4.  Relative skills 
Because no specialized skills are needed to perform 
the disputed work, this factor does not favor an award to 
either group of employees. 
5.  Economy and efficiency of operations 
The work in dispute takes approximately 2 to 2-1/2 
hours over the course of a 7-1/2-hour shift.  It is highly 
integrated with other delivery department work and is 
very time sensitive.  The Employer argues that it can be 
performed most efficiently and economically by Local 
259-represented employees who are already present in 
the delivery area and who perform a number of other 

platform and driving tasks within Local 259™s undisputed 
jurisdiction; thus, the Local 259-represented employees 
can process the non-Globe pr
oducts as they arrive, and 
then spend the rest of their time doing other platform 
work or driving the route and relay trucks.  Assignment 
of the disputed work to Mailers-represented employees, 

however, would produce a scenario in which a Local 
259-represented employee offloads the non-Globe prod-
uct, a Mailers-represented employees breaks and sorts 
the bundled non-Globe product (while Local 259-
represented employees are in the same area breaking and 
sorting Globe product at the 
same time), and then a Local 
259-represented employee puts 
the sorted product into a 
route bin for loading onto a truck by another Local 259-
represented employee.  In this scenario, a Mailers-
represented employee would be idle at some points and 
the Local 259-represented employee would be idle at 
other points. 
Also, assigning the work to employees represented by 
Local 259 rather than to employees represented by Mail-
ers allows the number of employees doing the disputed 
work to vary according to the Employer™s needs.  For 
example, on nights when the non-Globe products are late 
in arriving, all the Local 259-represented employees can 
be in the delivery area performing their other tasks before 
the non-Globe products arrive, and then can immediately 
mobilize to ensure the produc
ts are sorted, counted, and 
placed on the trucks in time for delivery.  If employees 
represented by Mailers performed the disputed work, 

however, they would either have to be called down from 
the second-floor mailroom when the non-Globe products 
arrived, or they would have to stand idle in the delivery 
department waiting for the product. 
 mailroom at the Billerica plant, wh
ere employees represented by Mail-
ers have already performed their functions for that paper. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624Further, the employees represented by Mailers are 
needed to work on the production of the Globe in the 
mailroom each night during the run of the various edi-
tions, which continues until approximately 4 a.m.  Dur-
ing this same time, the non-Globe products are arriving 
in the delivery department.  Thus, if Mailers-represented 
employees were to perform the disputed work, the Em-

ployer would have to pull current employees away from 
tasks they are already performing in the mailroom, or 
hire new employees to work less than a full shift in the 
delivery department. Also, because no Mailers-repre-
sented employees currently wo
rk in the delivery depart-
ment, the Employer currently has no mailroom foremen 

working in that department.  If Mailers-represented em-
ployees began to work in the delivery department, the 
Employer would have to place a mailroom foreman in 
that department to supervis
e them, because by contract 
mailroom employees can only be supervised by foremen 
from that department.  
Thus, we find that the factor of economy and effi-
ciency of operations favors an award of the work to em-
ployees represented by Local 259.
6                                                           
                                                                                             
6 Local 259 also contends that the factor of ﬁjob impactﬂ favors 
awarding the work in dispute to employees it represents, arguing that an 
award of the work in dispute to employees represented by Mailers 
would result in the layoffs of some Local 259-represented employees.  
Conclusion 
After considering all the rele
vant factors, we conclude 
that the employees represented by Local 259 are entitled 
to perform the work in dispute.  We reach this conclusion 
relying on the factors of 
collective-bargaining agree-
ments, the Employer™s prefer
ence and past practice, and 
economy and efficiency of operations.  In making this 
determination, we are awar
ding the work to employees 
represented by Local 259, not to that Union or its mem-

bers.  The determination is limited to the controversy that 
gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute.   
Employees represented by Newspaper Chauffeurs, 
Distributors and Helpers Local Union No. 259, affiliated 
with International Brotherhood of Teamsters, AFLŒCIO 
are entitled to perform the work involving the offloading 
of the non-Globe products upon delivery to the Em-
ployer™s facility at Morrissey Boulevard, Boston, Massa-
chusetts, from various production points in New Jersey, 

Connecticut, and Massachusetts, and the subsequent sort-
ing and reloading of the non-Globe products onto the 
Employer™s trucks for distribution by the Employer. 
 However, there is no evidence in the record supporting Local 259™s 
argument in this regard.  
 